internal_revenue_service index no number release date state s plan trustees ein dear cc ebeo - plr-122059-98 date date this responds to your letter of date and subsequent correspondence on behalf of the trustees of state s’s public employees deferred_compensation plan requesting a ruling concerning the proposed amended and restated deferred_compensation plan the plan which s intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the plan was restated to comply with the amendments to sec_457 enacted by the small_business job protection act of sbjpa s plans to make the plan available for adoption by other political subdivisions that are eligible governmental entities described in sec_457 and that are located within state s under the plan an employee of s or a participating political_subdivision thereof may elect to defer compensation he or she would have received for services rendered to the governmental employer until death separation_from_service with the employer including separation_from_service due to disability or until the occurrence of an unforeseeable_emergency any employee employed by s or another participating employer may participate in this plan by signing a participation_agreement the plan also includes a provision permitting an in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 the plan does not provide that a loan may be made from assets held by the plan to any participant or beneficiary under the plan the participant’s election to defer compensation under the plan must be filed prior to the beginning of the month in which the compensation to be deferred is earned the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision plr-122059-98 with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed a distribution election generally must be made prior to the date any such payment must commence to the participant the plan also includes a provision permitting a one-time additional election by a participant to further defer commencement of his distributions under the plan after the first permissible payout date if distribution from his account had not already commenced if the participant fails to make a timely election or if the participant’s account balance upon separation_from_service is under the generally applicable de-minimis level established by the plan_administrator distribution will commence at the time and in the manner set forth in the plan the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan further provides that in accordance with sec_457 of the code the trustee of its assets must hold all the sec_457 plan’s assets for the exclusive benefit of the participants and their beneficiaries and that all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and nontransferable sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries plr-122059-98 provided that all participating employers are eligible governmental employers described in sec_457 and located in state s based upon the provisions of the revised plan summarized above and the documents presented we conclude as follows the restated deferred_compensation plan adopted by state s constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 eligible governmental employers within state s that adopt this plan will have adopted an eligible_deferred_compensation_plan as defined in sec_457 amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan the trust established under s’s sec_457 plan is treated under sec_457 as exempt from federal income_taxation pursuant to sec_501 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than s's plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if either the plan or the trust document associated with the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to state s and the participating eligible employers and to the participants and beneficiaries of its plan and applies only to the trust document submitted on date and to the revised and restated plan submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent plr-122059-98 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
